Citation Nr: 1608657	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  12-03 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to July 1969, including service in Vietnam.  The Veteran died in January 2005, and the appellant is the Veteran's surviving spouse. 

This case originally came comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan in which the appellant's claim of entitlement to service connection for the cause of the Veteran's death was denied.  

The Board remanded the case for additional development in January 2015.  The case has now been returned to the Board for appellate review.

The Board notes that the evidence of record does not contain any post-service medical treatment records for the Veteran despite the fact that his death certificate included the name of the medical facility where the Veteran died.  In addition, while the death certificate states that an autopsy was performed, the autopsy report has not been included in the evidence of record.  These matters are referred to the RO for appropriate action.

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted in the January 2015 Board remand, the appellant had requested a Travel Board hearing in her February 2012 VA Form 9.  The appellant was subsequently scheduled for a Travel Board hearing to take place in November 2014, but she contacted VA in October 2014 to cancel the hearing because she was providing immediate care for her terminally ill brother.  The appellant also requested to be rescheduled for a videoconference hearing or Travel Board hearing, whichever was earliest.  The case was transferred to the Board without the appellant being rescheduled for a Board hearing.

Therefore, the Board, in a remand issued in January 2015, directed the RO to schedule a Travel Board hearing or videoconference hearing for the appellant at the RO, whichever could be scheduled earliest.  The appellant was supposed to be notified of the date and the time of the hearing.  38 C.F.R. § 20.704(b). 

However, while the appeals checklist indicates that a Travel Board hearing or videoconference hearing was supposed to be scheduled, the case was returned to the Board in February 2016 without a Board hearing being scheduled for the appellant.  It is unclear why this case has been returned to the Board for appellate review as no action whatsoever has been taken by the AOJ in relation to the January 2015 remand directive.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Carry out directives of the January 2015 Board remand to schedule a Travel Board hearing or videoconference hearing for the appellant at the RO, whichever can be scheduled earliest and to notify the appellant and her representative of the date and the time of the hearing.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

